 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   JAMES BOWELL,                                            1:17-cv-00605-NONE-GSA-PC
12                   Plaintiff,                               FINDINGS AND RECOMMENDATIONS,
                                                              RECOMMENDING THAT DEFENDANTS’
13           vs.                                              MOTION FOR SUMMARY JUDGMENT
                                                              BE GRANTED ON THE BASIS OF CLAIM
14   F. MONTOYA, et al.,                                      PRECLUSION
                     Defendants.                              (ECF No. 90.)
15
                                                              OBJECTIONS, IF ANY, DUE WITHIN
16
                                                              FOURTEEN (14) DAYS
17

18

19   I.       BACKGROUND
20            James Bowell (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
21   with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with Plaintiff’s
22   First Amended Complaint, filed on May 3, 2018, against defendants Correctional Counselors F.
23   Montoya and D. Carter for violation of due process under the Fourteenth Amendment, and
24   against defendants Correctional Officers R. Killmer and S. Lopez for conspiracy to place Plaintiff
25   at risk of serious harm and failure to protect Plaintiff under the Eighth Amendment. (ECF No.
26   16.)1
27

28                       1
                           On October 25, 2018, the court issued an order dismissing all other claims and defendants from
     this case, for Plaintiff’s failure to state a claim. (ECF No. 20.)

                                                              1
 1           On January 25, 2021, defendants Killmer, Montoya, Lopez, and Carter (“Defendants”)
 2   filed a motion for summary judgment. (ECF No. 90.) On February 3, 2021, Plaintiff filed an
 3   opposition to the motion. (ECF No. 92.) On February 9, 2021, Defendants filed a reply to
 4   Plaintiff’s opposition. (ECF No. 93.) Defendants’ motion for summary judgment is deemed
 5   submitted. Local Rule 230(l).
 6   II.     PLAINTIFF’S ALLEGATIONS
 7           Plaintiff’s factual allegations in the operative First Amended Complaint follow2:
 8           Plaintiff has been incarcerated since July 31, 1991. In Plaintiff’s CDCR-SOMS
 9   Classification Chrono dated November 19, 2015, defendants Montoya and Carter incorporated
10   fraudulent charges from Plaintiff’s police criminal rap sheet, reflecting Plaintiff’s arrest on April
11   4, 1987, for Willful Child Cruelty. Plaintiff was labeled a sex offender or child molester with an
12   institutional “R” suffix placed onto the Chrono. Plaintiff alleges that the fraudulent information
13   had nothing to do with his prison commitment offense, “one count of /failure to register/ PC 290
14   25 years to life sentence based upon PC 220 assault.” ECF No. 16 at 3 ¶IV. Defendants Lopez
15   and Killmer, intent on exercising their power and view created by defendant Montoya and
16   defined via defendant Carter, interpreted an element having nothing to do with Plaintiff’s primary
17   offense. C/O Killmer told inmates that Plaintiff was incarcerated for rape after reviewing the
18   prison computer system institutional SOMS Chrono that showed an arrest for rape with no
19   disposition listed.
20           C/O Lopez gave inmate Sean Shupp the November 19, 2015, Chrono reflecting Plaintiff’s
21   life sentence, sex offender label with no visits with minors, and “R” suffix. Plaintiff believes
22   that defendants Killmer and Lopez intended to have Plaintiff murdered. On December 14, 2015,
23   Plaintiff was assaulted by two inmates, Solman and Barger, on the CCI Facility A-yard. Plaintiff
24   was attacked from behind and hit the ground knocked out cold. Plaintiff suffered a head injury,
25

26
                      2
                         Plaintiff’s First Amended Complaint is verified and his allegations constitute evidence where
27   they are based on his personal knowledge of facts admissible in evidence. Jones v. Blanas, 393 F.3d 918, 922-23
     (9th Cir. 2004). The summarization of Plaintiff’s claims in this section should not be viewed by the parties as a
28   ruling that the allegations are admissible. The court will address, to the extent necessary, the admissibility of
     Plaintiff’s evidence in the sections which follow.

                                                            2
 1   loss of hearing in his right ear, knee injury, and injury to his right eye causing him to see spots
 2   and lines. Plaintiff alleges that he was attacked because of the November 19, 2015 Chrono and
 3   rape allegation that was ultimately dismissed in the interest of justice.
 4           Later, Sgt. Doser and Lt. Hart set Plaintiff up to be assaulted again by placing inmates
 5   Solman and Barger back onto the same yard facility. The inmates should have been placed in
 6   administrative segregation and charged with battery on a prisoner. Sgt. Doser attempted to diffuse
 7   the original paperwork which described a crime of violence. The sole purpose of Defendants’
 8   actions was to harm Plaintiff. Sgt. Doser and Lt. Hart made a false entry on the record with the
 9   intent to murder Plaintiff, so they could silence his litigation.
10           Plaintiff seeks monetary damages.
11   III.    PLAINTIFF’S CLAIMS -- LEGAL STANDARDS
12           On October 25, 2018, the court found that Plaintiff states cognizable claims in the First
13   Amended Complaint against defendants Montoya and Carter for violation of due process under
14   the Fourteenth Amendment, and against defendants Killmer and Lopez for conspiracy to place
15   Plaintiff at risk of serious harm and failure to protect Plaintiff under the Eighth Amendment.
16   (ECF No. 20.)
17                   1.      Due Process – Fourteenth Amendment Claim
18           The Due Process Clause protects prisoners from being deprived of liberty without due
19   process of law. Wolff v. McDonnell, 418 U.S. 539, 556 (1974). In order to state a cause of action
20   for deprivation of procedural due process, a plaintiff must first establish the existence of a liberty
21   interest for which the protection is sought. Liberty interests may arise from the Due Process
22   Clause itself or from state law. Hewitt v. Helms, 459 U.S. 460, 466-68 (1983).
23           The Due Process Clause itself does not confer on inmates a liberty interest in a particular
24   classification status. See Moody v. Daggett, 429 U.S. 78, 88, n.9 (1976). The existence of a
25   liberty interest created by state law is determined by focusing on the nature of the deprivation.
26   Sandin v. Conner, 515 U.S. 472, 481-84 (1995). Liberty interests created by state law are
27   generally limited to freedom from restraint which “imposes atypical and significant hardship on
28   the inmate in relation to the ordinary incidents of prison life.” Id. at 484. The assignment of an

                                                       3
 1   “R” suffix and the resulting increase in custody status and loss of privileges, without more,
 2   simply do not “impose[] atypical and significant hardship on the inmate in relation to the ordinary
 3   incidents of prison life.” Id.; Neal v. Shimoda, 131 F.3d 818, 830 (9th Cir. 1997); Cooper v.
 4   Garcia, 55 F.Supp.2d 1090, 1101 (S.D. Cal. 1999); Johnson v. Gomez, No. C95-20717 RMW,
 5   1996 WL 107275, at *2-5 (N.D. Cal. 1996); Brooks v. McGrath, No. C 95- 3390 SI, 1995 WL
 6   733675, at *1-2 (N.D. Cal. 1995). However, under certain circumstances, labeling a prisoner
 7   with a particular classification may implicate a liberty interest subject to the protections of due
 8   process. Neal, 131 F.3d at 827 (“[T]he stigmatizing consequences of the attachment of the ‘sex
 9   offender’ label coupled with the subjection of the targeted inmate to a mandatory treatment
10   program whose successful completion is a precondition for parole eligibility create the kind of
11   deprivations of liberty that require procedural protections.”)
12          To state a potentially colorable due process claim based on the allegedly improper
13   classification as a sex offender, plaintiff must allege that the classification error caused him to be
14   subjected to “atypical and significant hardship . . . in relation to the ordinary incidents of prison
15   life.” Sandin, 515 U.S. at 484.
16          If a prisoner has a liberty interest in avoiding a sex offender label, he is constitutionally
17   entitled to all of the process due under the standards set forth in Wolff, 418 U.S. at 539 (1974).
18   See Sandin, 515 U.S. at 482 (“The time has come to return to the due process principles we
19   believe were correctly established and applied in Wolff and Meachum3”). See also Keenan v.
20   Hall, 83 F.3d 1083 (9th Cir. 1996) (embracing this proposition in the context of a prisoner’s suit
21   to participate in a hearing to determine his re-classification). “Due process requires that the
22   inmate be notified of the reasons for his classification as a sex offender without the inmate’s
23   having to request that information.” Neal, 131 F.3d at 832. “An inmate whom the prison intends
24   to classify as a sex offender is also entitled to a hearing at which he must be allowed to call
25   witnesses and present documentary evidence in his defense.” Id. at 831.
26   ///
27

28
                    3
                        Meachum v. Fano, 427 U.S. 215 (1976).

                                                         4
 1                  2.      Failure to Protect – Eighth Amendment Claim
 2            The Eighth Amendment protects prisoners from inhumane methods of punishment and
 3   from inhumane conditions of confinement. Morgan v. Morgensen, 465 F.3d 1041, 1045 (9th Cir.
 4   2006). Although prison conditions may be restrictive and harsh, prison officials must provide
 5   prisoners with food, clothing, shelter, sanitation, medical care, and personal safety. Farmer v.
 6   Brennan, 511 U.S. 825, 832-33 (1994) (internal citations and quotations omitted). Prison
 7   officials have a duty to take reasonable steps to protect inmates from physical abuse. Id. at 833;
 8   Hearns v. Terhune, 413 F.3d 1036, 1040 (9th Cir. 2005). The failure of prison officials to protect
 9   inmates from attacks by other inmates may rise to the level of an Eighth Amendment violation
10   where prison officials know of and disregard a substantial risk of serious harm to the plaintiff.
11   Id.; e.g., Farmer, 511 U.S. at 847. To establish a violation of this duty, the prisoner must establish
12   that prison officials were “deliberately indifferent to a serious threat to the inmate’s safety.”
13   Farmer, 511 U.S. at 834. The question under the Eighth Amendment is whether prison officials,
14   acting with deliberate indifference, exposed a prisoner to a sufficiently “substantial risk of serious
15   harm” to his or her future health. Id. at 843 (citing Helling v. McKinney, 509 U.S. 25, 35 (1993)).
16   The Supreme Court has explained that “deliberate indifference entails something more than mere
17   negligence . . . [but] something less than acts or omissions for the very purpose of causing harm
18   or with the knowledge that harm will result.” Farmer, 511 U.S. at 835. The Court defined this
19   “deliberate indifference” standard as equal to “recklessness,” in which “a person disregards a risk
20   of harm of which he is aware.” Id. at 836-37. The deliberate indifference standard involves both
21   an objective and a subjective prong. First, the alleged deprivation must be, in objective terms,
22   “sufficiently serious.” Id. at 834. Second, subjectively, the prison official must “know of and
23   disregard an excessive risk to inmate health or safety.” Id. at 837; Anderson v. County of Kern,
24   45 F.3d 1310, 1313 (9th Cir. 1995). To prove knowledge of the risk, however, the prisoner may
25   rely on circumstantial evidence; in fact, the very obviousness of the risk may be sufficient to
26   establish knowledge. Farmer, 511 U.S. at 842; Wallis v. Baldwin, 70 F.3d 1074, 1077 (9th Cir.
27   1995).
28   ///

                                                       5
 1                  3.      Conspiracy to Place Plaintiff at Risk of Serious Harm
 2          In the context of conspiracy claims brought pursuant to section 1983, a complaint must
 3   “allege [some] facts to support the existence of a conspiracy among the defendants.” Buckey v.
 4   County of Los Angeles, 968 F.2d 791, 794 (9th Cir. 1992); Karim-Panahi v. Los Angeles Police
 5   Department, 839 F.2d 621, 626 (9th Cir. 1988). Plaintiff must allege that defendants conspired
 6   or acted jointly in concert and that some overt act was done in furtherance of the conspiracy.
 7   Sykes v. State of California, 497 F.2d 197, 200 (9th Cir. 1974). A conspiracy claim brought under
 8   section 1983 requires proof of “‘an agreement or meeting of the minds to violate constitutional
 9   rights,’” Franklin v. Fox, 312 F.3d 423, 441 (9th Cir. 2001) (quoting United Steel Workers of
10   Am. v. Phelps Dodge Corp., 865 F.2d 1539, 1540- 41 (9th Cir. 1989) (citation omitted)), and an
11   actual deprivation of constitutional rights, Hart v. Parks, 450 F.3d 1059, 1071 (9th Cir. 2006)
12   (quoting Woodrum v. Woodward County, Oklahoma, 866 F.2d 1121, 1126 (9th Cir. 1989)). “‘To
13   be liable, each participant in the conspiracy need not know the exact details of the plan, but each
14   participant must at least share the common objective of the conspiracy.’” Franklin, 312 F.3d at
15   441 (quoting United Steel Workers, 865 F.2d at 1541).
16   IV.    SUMMARY JUDGMENT STANDARD
17          Any party may move for summary judgment, and the court shall grant summary judgment
18   if the movant shows that there is no genuine dispute as to any material fact and the movant is
19   entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a) (quotation marks omitted);
20   Washington Mut. Inc. v. U.S., 636 F.3d 1207, 1216 (9th Cir. 2011). Each party’s position,
21   whether it be that a fact is disputed or undisputed, must be supported by (1) citing to particular
22   parts of materials in the record, including but not limited to depositions, documents, declarations,
23   or discovery; or (2) showing that the materials cited do not establish the presence or absence of
24   a genuine dispute or that the opposing party cannot produce admissible evidence to support the
25   fact. Fed. R. Civ. P. 56(c)(1) (quotation marks omitted). The court may consider other materials
26   in the record not cited to by the parties, but it is not required to do so. Fed. R. Civ. P. 56(c)(3);
27   Carmen v. San Francisco Unified Sch. Dist., 237 F.3d 1026, 1031 (9th Cir. 2001); accord
28   Simmons v. Navajo Cnty., Ariz., 609 F.3d 1011, 1017 (9th Cir. 2010).

                                                      6
 1          Defendant does not bear the burden of proof at trial and in moving for summary judgment,
 2   he or she need only prove an absence of evidence to support Plaintiff’s case. In re Oracle Corp.
 3   Sec. Litig., 627 F.3d 376, 387 (9th Cir. 2010) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323,
 4   106 S.Ct. 2548 (1986)). If the defendant meets his or her initial burden, the burden then shifts to
 5
     the plaintiff “to designate specific facts demonstrating the existence of genuine issues for trial.”
 6
     Id. This requires the plaintiff to “show more than the mere existence of a scintilla of evidence.”
 7
     Id. (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252, 106 S.Ct. 2505 (1986)).
 8
            However, in judging the evidence at the summary judgment stage, the court may not make
 9
     credibility determinations or weigh conflicting evidence, Soremekun v. Thrifty Payless, Inc., 509
10
     F.3d 978, 984 (9th Cir. 2007) (quotation marks and citation omitted), and it must draw all
11
     inferences in the light most favorable to the nonmoving party and determine whether a genuine
12
     issue of material fact precludes entry of judgment, Comite de Jornaleros de Redondo Beach v.
13
     City of Redondo Beach, 657 F.3d 936, 942 (9th Cir. 2011) (quotation marks and citation omitted).
14

15
     The court determines only whether there is a genuine issue for trial. Thomas v. Ponder, 611 F.3d

16   1144, 1150 (9th Cir. 2010) (quotation marks and citations omitted).

17          In arriving at these findings and recommendations, the court carefully reviewed and

18   considered all arguments, points and authorities, declarations, exhibits, statements of undisputed

19   facts and responses thereto, if any, objections, and other papers filed by the parties. Omission of

20   reference to an argument, document, paper, or objection is not to be construed to the effect that

21   this court did not consider the argument, document, paper, or objection. This court thoroughly

22   reviewed and considered the evidence it deemed admissible, material, and appropriate.

23   V.     DEFENDANTS’ STATEMENT OF UNDISPUTED FACTS

24          Defendants submitted the following statement of facts in support of their motion for

25   summary judgment. (ECF No. 90-3.) This statement of undisputed facts is submitted solely for

26   the purpose of this motion for summary judgment.

27   ///

28   ///

                                                      7
 1   I.   BOWELL RAISED THE SAME CLAIMS IN A PREVIOUSLY
 2        DISMISSED STATE-HABEAS PETITION.
 3        A.     Bowell’s Habeas Corpus Petition
 4               1. In February 2016, Bowell filed a petition for writ of habeas corpus in
 5        state court making numerous allegations regarding his assault on December 14,
 6        2015. (Defs.’ Request for Judicial Notice (RJN) Ex 1.)
 7               2. As relevant here, Bowell alleged that Counselors Montoya and Carter
 8        attempted to have him murdered and placed in harm’s way “on the basis of an ‘R’
 9        suffix fraudulent paperwork, improper practices and the Due Process of the CDC-
10        602 grievances listed herein…” (Id. at RJN004.)
11               3. Bowell further alleged that Officer Killmer had him “attacked on 12-
12        14-15 by two prisoners because of my ‘R’ suffix alleged sex offender rape
13        offense.” (Id. at RJN002.)
14               4. In addition, Bowell alleged that Officer Lopez intentionally gave
15        “computer generated paperwork” to another inmate in order to have Bowell
16        attacked. (Id. at RJN002-003.)
17               5. Bowell alleged these actions, among others, amounted to “cruel and
18        unusual punishment” under the California constitution. (Id. at RJN003-004.)
19               6. Bowell also alleged that he had “no other alternative but to lodge in this
20        court’s jurisdiction my formal complaint pursuing safety…” and requested that
21        the Court order the Warden at California Correctional Institution (CCI) to respond
22        to his “grievance complaint forthwith.” (Id. at RJN005-007.)
23               7. Finally, Bowell attached requests to CDCR officials that allegedly went
24        unanswered, as well as an affidavit reiterating his claims against Defendants. (Id.
25        at RJN005-007.)
26        B.     Bowell’s “Supplemental Evidence” to his Habeas Petition
27               8. In May 2016, Bowell filed a document titled “Supplemental Evidence
28        of Wrongdoing Reckless Disregard of Constitutional Rights Obligation to

                                           8
 1   Respond,” in which he alleged that Counselor Montoya “unlawfully put alleged
 2   PC 273 Willful Child Cruelty arrest… onto a classification chrono with ‘R’ suffix
 3   making at appear as if I am a child molester.” (RJN Ex. 2 at RJN014.)
 4           9. Bowell also attached the November 18, 2015 chrono authored by
 5   Counselors Montoya and Carter, along with his administrative appeal related to
 6   his allegations against Defendants. (Id. at RJN019-021.)
 7           10. Finally, Bowell requested that the court also order CCI’s Warden to
 8   process his administrative appeal, in addition to providing him “any further relief
 9   deemed appropriate.” (Id. at RJN015.)
10   C.      The Superior Court’s Orders
11           11. The superior court ruled on Bowell’s petition in June 2016, describing
12   his contentions therein as including “a multitude of allegations centering around
13   having been assaulted by two inmates.” (RJN Ex. 3 at RJN048.)
14           12. As relevant here, the court noted that his allegations included “a
15   conspiracy on the part of prison officials with inmates to murder him; daily threats
16   of harm by correctional officers; [and] fraudulent paper work contributing to an
17   ‘R’ Suffix which keeps him in danger of being assaulted.” (Id.)
18           13. The court held that Bowell’s “concerns regarding the conspiracy to
19   have him murdered by prison personnel appear to be without evidence and
20   conclusory.” (Id.)
21           14. The court also noted that, if necessary, Bowell could have utilized
22   CDCR’s emergency appeals mechanism to address his safety concerns. (Id. at
23   RJN049.)
24           15. Thus, Bowell’s petition was denied with prejudice. (Id. at RJN047,
25   049.)
26           16. Bowell then filed a petition for rehearing, arguing, for the first time,
27   that the court should order CDCR’s Chief of Appeals to process his grievance.
28   (RJN Ex. 4 at RJN051-052.)

                                      9
 1                           17. The court responded to the petition, explaining that “the basis of
 2                   [Bowell’s] claim is conspiracy on the part of the prison to deny his constitutional
 3                   rights, harm him, and theft of his mail,” and finding that Bowell was “attempting
 4                   to relitigate matters addressed” by the court in its June 2016 ruling. (RJN Ex. 5 at
 5                   RJN087.)
 6                           18. Thus, the court found that Bowell’s petition remained denied with
 7                   prejudice. (Id. at RJN086-087.)
 8                           19. The superior-court docket does not reflect that the judgment was ever
 9                   appealed or overturned. (RJN Ex. 6.)
10           II.     BOWELL WAS ASSIGNED AN “R” SUFFIX BY NON-DEFENDANTS IN
11                   1991, AND THE “R” SUFFIX CONTINUED WHEN HE RE-ENTERED
12                   CDCR CUSTODY IN 2000.
13                           20. Various suffixes, like an “R” suffix, may be affixed to an inmate’s
14                   custody designation to indicate additional information relevant to the inmate’s
15                   classification. (Carter Decl., ¶ 3; Cal. Code Regs. tit. 15 §§ 3377.1(c), (d) (rev.
16                   2016).)4
17                           21. An “R” suffix indicates that an inmate has a history of specific sex
18                   offenses. (Carter Decl., ¶ 3; Cal. Code Regs. tit. 15 § 3377.1(b).)
19                           22. At any time during incarceration, a classification committee may affix
20                   an “R” suffix to an inmate’s custody designation if the inmate has a record of
21                   arrest, detention, or has been charged with any offense listed in California Penal
22                   Code section 290. (Carter Decl., ¶ 3; Cal. Code Regs. tit. 15 § 3377.1(b)(3).)
23                           23. The only effect of having an “R” suffix affixed is that the inmate
24                   cannot be housed at a Level I facility or camp (the lowest of four security levels),
25                   and instead must be housed at a facility with a secure perimeter (Level II or
26

27
                     4
                       All citations to the California Code of Regulations are to the provisions operative in
28   January 2016, at the time of Bowell’s allegations against Defendants.

                                                       10
 1                     above). (Carter Decl., ¶ 3; see Cal. Code Regs. tit. 15 §§ 3377 (describing facility
 2                     security levels), 3377.1(b)(10) (inmates with “R” suffix “shall not be assigned
 3                     outside the security perimeter”).)
 4                               24. In 1991, Bowell was convicted of Assault with Intent to Rape under
 5                     California Penal Code § 220, which is a registrable offense under the Sex Offender
 6                     Registration Act.5 (Miller Decl., Ex. I, Pl.’s Dep. at 22:13-18; RJN Ex. 7; see Cal.
 7                     Penal Code § 290(c).)
 8                               25. Thus, shortly after his incarceration with the California Department of
 9                     Corrections and Rehabilitation (CDCR), he was assigned an “R” Suffix by non-
10                     party CDCR officials. (Miller Decl., Ex. I, Pl.’s Dep. at 35:19-36:23; Telles Decl.,
11                     ¶ 3, Ex. A; Carter Decl. ¶ 3; see Cal. Code Regs. tit. 15 § 3377.1(b) (“R” suffix
12                     shall be affixed to inmates required to register under Penal Code § 290).
13                               26. Bowell was released on parole in October 1997. (Telles Decl., ¶ 4, Ex.
14                     B.)
15                               27. In December 1999, Bowell was charged with failure to register as a
16                     sex offender. (RJN Ex. 8 at RJN094-096.)
17                               28. In September 2000, Bowell was convicted by a jury for failure to
18                     register as a sex offender. (RJN Ex. 9 at RJN097; Miller Decl., Ex. I, Pl.’s Dep.
19                     at 23:19-23, 33:21-25).
20                               29. Upon Bowell’s re-admission to CDCR, the “R” suffix remained
21                     assigned to his custody designation based on his sex crimes. (Miller Decl., Ex. I,
22                     Pl.’s Dep. at 35:19-36:23; Telles Decl., ¶ 6, Exs. D, E.)
23                               30. Bowell is still incarcerated, and he still has the “R” suffix affixed to
24                     his custody designation. (Telles Decl., ¶¶ 2, 10.)
25   ///
26

27
                       5
                          2 California Penal Code § 290—the “Sex Offender Registration Act”—governs who is
28   required to register as a sex offender: individuals “convicted in any court of this state or in any federal or military
     court” of various enumerated sex offenses.

                                                               11
 1         III.   COUNSELORS MONTOYA AND CARTER HELD A CLASSIFICATION
 2                HEARING FOR BOWELL IN 2015, BUT DID NOT ASSIGN HIS “R”
 3                SUFFIX.
 4                        31. On November 18, 2015, Counselors Montoya and Carter, as well as
 5                another CDCR official, held an initial Unit Classification Committee hearing to
 6                review Bowell’s case factors and housing status. (Carter Decl., ¶ 3; Montoya
 7                Decl., ¶ 2; Telles Decl., ¶ 7, Ex. F.)
 8                        32. Shortly before the hearing, Counselor Montoya asked Bowell if he
 9                would like to waive his right to seventy-two hours’ advance notice of the hearing
10                or proceed with the hearing at a later date. (Montoya Decl., ¶ 3.)
11                        33. Bowell indicated that he wanted to waive his right to seventy-two
12                hours’ notice, and signed a document affirming this waiver. (Montoya Decl., ¶ 3;
13                Telles Decl., ¶ 9, Ex. H.)
14                        34. The committee did not assign Bowell’s “R” suffix during the hearing,
15                or at all. (Carter Decl., ¶ 6; Montoya Decl., ¶ 4; Miller Decl., Ex. I, Pl.’s Dep. at
16                35:19-36:23; 39:12-40:9; Telles Decl., ¶ 6, Exs. D, E; Pl.’s Amen. Compl, ECF
17                No. 17 at 17; Telles Decl., ¶ 9, Ex. G.)
18                        35. The committee observed that Bowell’s California Law Enforcement
19                Telecommunication System or “CLETS” rap sheet showed that he had been
20                arrested or received in custody for “Willful Cruelty Child w/Possible Inj. Death”
21                under California Penal Code 273(A). (Miller Decl., Ex. I, Pl.’s Dep. at 46:17-25,
22                47:15-16; Pl.’s Amen. Compl, ECF No. 17 at 17; Carter Decl., ¶6; Montoya Decl.,
23                ¶ 6; Telles Decl., ¶ 9, Ex. G.)
24                        36. The CLETS report indicated “no disposition available” for the willful
25                child cruelty charge. (Telles Decl., ¶ 9, Ex. G.)
26                        37. Bowell, however, admits he pled guilty to the willful child cruelty
27                charge. (Miller Decl., Ex. I, Pl.’s Dep. at 47:15-16.)
28   ///

                                                    12
 1                      38. In any event, CDCR regulations provide that even an inmate who has
 2               been arrested, but not convicted, of Penal Code 273(A) may have his visitation
 3               with minors limited to noncontact status. (Carter Decl., ¶ 6; Montoya Decl., ¶ 4;
 4               Cal. Code Regs. tit. 15 § 3173.1(e)-(f).)
 5                      39. Thus, based on the CLETS information, the committee determined that
 6               Bowell was ineligible for contact visits with minors under section 3173.1 and
 7               documented this determination on his November 18, 2015 classification chrono.
 8               (Carter Decl., ¶ 6; Montoya Decl., ¶ 4; Telles Decl., ¶ 8, Ex. G.)
 9                      40. This visiting restriction did not prevent Bowell from having any
10               contact visits with minors because, as Bowell admits, he had no visitors to begin
11               with. (Miller Decl., Ex. I, Pl.’s Dep. at 49:15-40:4.)
12         IV.   OFFICERS KILLMER AND LOPEZ DID NOT SHARE OR DISTRIBUTE
13               BOWELL’S         CLASSIFICATION             INFORMATION         WITH     OTHER
14               INMATES.
15                      41. Officer Killmer did not allow inmate porters to look at his computer
16               screen and observe Bowell’s “R” suffix. (Killmer, ¶ 2.)
17                      42. Bowell did not see Officer Killmer show any inmate information
18               regarding his sex crimes. (Miller Decl., Ex. I, Pl.’s Dep. at 66:1-6.)
19                      43. Bowell cannot identify any witnesses who personally observed Officer
20               Killmer showing inmate information regarding his sex crimes to other inmates.
21               (Id. at 67:8-69:23.)
22                      44. Officer Lopez did not share Bowell’s November 18, 2015 chrono with
23               inmate Sean Shupp. (Lopez, ¶ 2.)
24                      45. Bowell did not see Officer Lopez provide the chrono to Shupp. (Miller
25               Decl., Ex. I, Pl.’s Dep. at 73:3-75:16.)
26                      46. Inmate Shupp did not tell Bowell that he received a chrono from
27               Officer Lopez. (Id. at 87:24-88:3.)
28   ///

                                                  13
 1                         47. Bowell has not identified any witnesses who observed Officer Lopez
 2                  sharing the chrono. (Id. at 87:24-88:3.)
 3          V.      BOWELL SPECULATES THAT HE WAS ASSAULTED BY TWO
 4                  INMATES BECAUSE OF OFFICERS KILLMER AND LOPEZ.
 5                         48. Bowell was assaulted by two inmates on December 14, 2015, and
 6                  blames the assault on Officers Killmer and Lopez for allegedly sharing
 7                  information related to his sex-offender status with other inmates. (Amen. Compl.,
 8                  ECF No. 16 at 4.)
 9                         49. Over the years, Bowell had talked with other inmates about his rape
10                  conviction. (Miller Decl., Ex. I, Pl.’s Dep. at 22:13-21, 88:4-8.)
11                         50. Bowell had given other inmates legal documents related to his
12                  conviction. (Id. 70:21- 23).
13                         51. Bowell contends that other non-party officers had previously passed
14                  out his classification chronos to inmates. (Id. at 87:4-23.)
15                         52. When Bowell spoke to the inmates who attacked him, they did not
16                  attribute the attack to any information provided to them by Officers Killmer or
17                  Lopez. (Id. at 79:14-83:22.)
18   VI.    DEFENDANTS’ MOTION
19          Defendants’ evidence includes Plaintiff’s First Amended Complaint (ECF No. 16);
20   Declaration of Byron J. Miller, California Attorney General’s Office, defense counsel (ECF No.
21   90-4); Declaration of N. Telles, Litigation Coordinator at R.J. Donovan Correctional Facility
22   (ECF No. 90-5); Declaration of D. Carter, Defendant (ECF No. 90-6); Declaration of F. Montoya,
23   Defendant (ECF No. 90-7); Declaration of R. Killmer, Defendant (ECF No. 90-8); Declaration
24   of S. Lopez, Defendant (ECF No. 90-9); State Court Records; Plaintiff’s Prison Grievances; State
25   Regulations and Penal Code; Excerpts from Plaintiff’s Deposition taken on November 10, 2020
26   (ECF No. 90-10, Exh. I); and Prison Records.
27   ///
28   ///

                                                     14
 1          Request for Judicial Notice
 2          Defendants request the court to take judicial notice of state court records from prior
 3   actions concerning Plaintiff. (ECF No. 90-11.) “Courts may only take judicial notice of
 4   adjudicative facts that are not subject to reasonable dispute.” United States v. Ritchie, 342 F.3d
 5   903, 908-09 (9th Cir. 2003) (citing Fed. R. Evid. 201(b)). “Facts are indisputable, and thus
 6   subject to judicial notice, only if they either ‘generally known’. . . or capable of accurate and
 7   ready determination by resort to sources whose accuracy cannot be questioned[.]” Id. at 909.
 8          The Court may judicially notice the records and filing of other court proceedings. Tellabs,
 9   Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007); Bennett v. Medtronic, Inc., 285
10   F.3d 801, 802 n.2 (9th Cir. 2002). In particular, we “may take notice of proceedings in other
11   courts, both within and without the federal judicial system, if those proceedings have a direct
12   relation to matters at issue.” United States ex rel. Robinson Rancheria Citizens Council v.
13   Borneo, Inc., 971 F.2d 244, 248 (9th Cir.1992); see also Smith v. Duncan, 297 F.3d 809, 815
14   (9th Cir. 2002) (taking judicial notice of the “relevant state court documents, because those
15   documents have a direct relationship to [petitioner’s habeas] appeal”), abrogation on other
16   grounds recognized by Moreno v. Harrison, 245 Fed.Appx. 606 (9th Cir. 2007).
17          Here, the documents at issue are state court records of Plaintiff’s prior actions at Kern
18   County Superior Court, Los Angeles County Superior Court, and California Court of Appeal,
19   which include claims previously raised and adjudicated in state court, as well as criminal
20   adjudications against Plaintiff.
21          Plaintiff neither denies the authenticity of the documents nor that he faced criminal
22   charges and filed a habeas corpus petition in state court relevant to the case at hand.
23   Consequently, the court takes judicial notice of the documents submitted by Defendants which
24   are part of the record from Plaintiff’s underlying state court matters.
25          A.      CLAIM-PRECLUSION DOCTRINE BARS PLAINTIFF’S CLAIMS
26                  1.      Legal Standard
27          “Generally speaking, a prior judgment between the same parties ‘is res judicata on
28   matters which were raised or could have been raised, on matters litigated or litigable.’” Kim v.

                                                     15
 1   Reins Int’l Cal., Inc., 9 Cal. 5th 73, 92-93 (2020) (emphasis added) (citation omitted). “Federal
 2   courts . . . are required by federal law to apply res judicata to state court decisions.” S. Pac.
 3   Transp. Co. v. Pub. Utils. Comm’n, 716 F.2d 1285, 1290 (9th Cir. 1983) (citing 28 U.S.C. §
 4   1738). The Full Faith and Credit Act “requires federal courts to apply the res judicata rules of a
 5   particular state to judgments issued by courts of that state.” Robi v. Five Platters, Inc., 838 F.2d
 6   318, 322 (9th Cir. 1988) (citing Parsons Steel, Inc. v. First Ala. Bank, 474 U.S. 518, 523 (1986)).
 7          In California, “[c]laim preclusion arises if a second suit involves: (1) the same cause of
 8   action (2) between the same parties [or parties in privity with them] (3) after a final judgment on
 9   the merits in the first suit.” Furnace v. Giurbino, 838 F.3d 1019, 1023 (9th Cir. 2016) (quoting
10   DKN Holdings LLC v. Faerber, 61 Cal.4th 813, 189 Cal.Rptr.3d 809, 352 P.3d 378, 386 (2015)
11   (citing Mycogen Corp. v. Monsanto Co., 28 Cal.4th 888, 123 Cal.Rptr.2d 432, 51 P.3d 297, 301
12   (2002)). Under the Full Faith and Credit Statute, 28 U.S.C. § 1738, federal courts must give the
13   same preclusive effect to state court judgments, including “reasoned” habeas judgments, as the
14   rendering state court would. Id. (quoting Gonzales v. Cal. Dep’t of Corr., 739 F.3d 1226, 1230–
15   31 (9th Cir. 2014) (citing Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 81, 104
16   S.Ct. 892, 79 L.Ed.2d 56 (1984)).
17          California courts, unlike federal courts, do not determine whether two suits involve the
18   same cause of action by applying the “same transaction or occurrence” or “common nucleus of
19   operative facts” test. Id. at 1024. In determining whether the case or controversy is the same,
20   California applies the “primary rights theory.” Boeken v. Philip Morris USA, Inc., 48 Cal. 4th
21   788, 797 (2010) (quoting Slater v. Blackwood, 15 Cal. 3d 791, 795 (1975)). Under the primary
22   rights theory, “[t]he cause of action is the right to obtain redress for a harm suffered, regardless
23   of the specific remedy sought or the legal theory (common law or statutory) advanced.” Id. at
24   798 (citing Bay Cities Paving & Grading, Inc. v. Lawyers’ Mut. Ins. Co., 5 Cal.4th 854, 860
25   (1993)). “The critical focus of primary rights analysis is the harm suffered.” Furnace, 838 F.3d
26   at 1024 (quoting Brodheim v. Cry, 584 F.3d 1262, 1268 (9th Cir. 2016) (citations and internal
27   quotation marks omitted)).
28   ///

                                                     16
 1           Even where there are multiple legal theories upon which recovery might be predicated,
 2   one injury gives rise to only one claim for relief. Hence a judgment for the defendant is a bar to
 3   a subsequent action by the plaintiff based on the same injury to the same right, even though he
 4   presents a different legal ground for relief. Id. (internal quotation marks omitted) (quoting Slater,
 5   15 Cal. 3d at 795).
 6                   2.               Defendants’ Arguments
 7           Defendants argue that Plaintiff’s claims are barred under California’s claim-preclusion
 8   doctrine because before filing this action he had already raised and lost the same claims in a state-
 9   court habeas corpus petition that was denied with prejudice.
10                   (1)       Plaintiff Raised the Same Claims in his Habeas Action and this Action
11           Defendants provide evidence that in February 2016, Plaintiff filed a petition for writ of
12   habeas corpus in state court making numerous allegations regarding the December 14, 2015
13   assault (Request for Judicial Notice (RJN), ECF No. 90-11 at 6, RJN002),6 alleging that
14   Counselors Montoya and Carter attempted to have Plaintiff murdered and placed in harm’s way
15   “on the basis of an ‘R’ suffix fraudulent paperwork, improper practices and the Due Process of
16   the CDC-602 grievances listed herein . . . ,” (Id. at 8, RJN004.) Defendants argue that the primary
17   right asserted in Plaintiff’s prior habeas corpus petition, and in his amended complaint for this
18   action, is the same. As explained by the superior court, Plaintiff’s habeas petition concerned “a
19   multitude of allegations centering around having been assaulted by two inmates” on December
20   14, 2015,7 (RJN, ECF No. 90-11 at 55, RJN048), which is the same harm at issue in this § 1983
21   lawsuit, (See Amend. Cmp., ECF No. 16 at 4 (“On 12/14/15 I was . . . battered by inmates Solman
22   #F38684 and Barger #F46561 on the CCI Facility A Yard.”)
23           Defendants argue that both actions involve the same conduct. In both the habeas petition
24   and this lawsuit, Plaintiff blamed Counselors Montoya and Carter for the “‘R’ suffix fraudulent
25   paperwork” and “improper practices” with respect to his November 18, 2015 chrono (RJN, ECF
26
                     6
27                     All page numbers cited herein are those assigned by the court's CM/ECF system and not
     based on the parties’ pagination of their briefing materials.
28
                     7
                         Dated November 14, 2015 by the Superior Court (should be December 14, 2015).
                                                       17
 1   No. 90-11 at 8, RJN004; RJN at 19, RJN014; RJN at 24-26, RJN019-021; Amend. Cmp., ECF
 2   No. 16 at 3); alleged that Officer Killmer had him attacked on 12-14-15 by two prisoners because
 3   of his “R” suffix alleged sex offender rape offense (RJN, ECF No. 90-11 at 6-7, RJN002-003;
 4   Amend. Cmp., ECF No. 16 at 4); and alleged that Officer Lopez intentionally gave “computer
 5   generated paperwork” to another inmate in order to have Plaintiff murdered, (RJN, ECF No. 90-
 6   11 at 6-7, RJN002-003). Because both actions involve the same injury and wrongful conduct,
 7   Defendants conclude that they both involve the same primary right.
 8                  (2)     The Prior State Action was a Final Judgment on the Merits
 9          Defendants argue that because Plaintiff’s claims were substantively denied and the habeas
10   judgment has not been overturned, it is now final and entitled to preclusive effect. As evidence,
11   Defendants submit that after the judgment, Plaintiff filed a petition for rehearing, arguing, for the
12   first time, that the court should order CDCR’s Chief of Appeals to process his grievance. (RJN
13   Ex. 4 at RJN051-052.) The court responded to the petition explaining that “the basis of
14   [Bowell’s] claim is conspiracy on the part of the prison to deny his constitutional rights, harm
15   him, and theft of his mail,” and finding that Bowell was “attempting to relitigate matters
16   addressed” by the court in its June 2016 ruling, (RJN Ex. 5 at RJN087), thus finding that
17   Plaintiff’s petition remained denied with prejudice, (Id. at RJN086-087).
18          The superior court adequately described and analyzed Plaintiff’s claims – “conspiracy on
19   the part of prison officials with inmates to murder him; daily threats of harm by correctional
20   officers; [and] fraudulent paper work contributing to an ‘R’ Suffix which keeps him in danger of
21   being assaulted” (RJN at 55, RJN048), and a “conspiracy on the part of the prison to deny his
22   constitutional rights [and] harm him” (RJN at 97, RJN087). Plaintiff did not appeal the decision.
23   (RJN at 99-103, Exh. 6.)
24                  (3)     The Parties or Their Privities are the Same
25          Defendants argue that the identity-of-parties element is satisfied in this case, because
26   Plaintiff was privy to the state action as the petitioner, and Defendants, although not named as
27   respondents in the habeas action, were in privity with the named respondent – the CCI Warden
28   – because they were all prison officials at CCI. Also argued is that the privity connection is

                                                      18
 1   strengthened, given that each Defendant was specifically referred to in Plaintiff’s petition. (See
 2   RJN at 6-8, RJN002-RJN004; RJN at 19, RJN014; RJN at 24-26, RJN019-021.
 3   VII.   DEFENDANTS’ BURDEN
 4          Based on Defendants’ arguments and evidence in support of their motion for summary
 5   judgment based on claim preclusion, the court finds that Defendants have met their burden of
 6   demonstrating that Plaintiff’s claims are barred by California’s claim preclusion doctrine.
 7   Therefore, the burden now shifts to Plaintiff to produce evidence of a genuine material fact in
 8   dispute that would affect the final determination in this case.
 9   VIII. PLAINTIFF’S OPPOSITION
10          In his opposition, Plaintiff first states that he is unable to properly litigate this case as a
11   prisoner because the law library is closed and he requests a 90-day stay to allow further discovery
12   after his release from custody, at which time he intends to seek private counsel. Plaintiff also
13   requests court-appointed counsel.
14          Plaintiff’s requests for stay, for further discovery, and for court-appointed counsel were
15   denied by the court on January 19, 2021 (ECF No. 89), and Plaintiff’s motion for reconsideration
16   of those decisions were denied on April 30, 2021 (ECF No. 99). The only motion now pending
17   in this case is the Defendants’ motion for summary judgment. (ECF No. 90.)
18          Next, Plaintiff states that direct testimony of his witnesses will reveal fraud by defense
19   counsel, Deputy Attorney General Miller, in failing to disclose information to the court. Plaintiff
20   submitted two inmate witness declarations with his First Amended Complaint, signed under
21   penalty of perjury. (ECF No. 16 at 18, 19.) In the first one, inmate John Hoefling declares that
22   C/O S. Lopez gave inmate Sean Shupp Plaintiff’s chrono revealing Plaintiff’s conviction for
23   willful child cruelty. (ECF No. 16 at 18.) Inmate Hoefling also declares that C/O R. Killmer
24   told inmates that Plaintiff was in prison for rape, and inmate Shupp told a group of inmates that
25   Plaintiff is a child molester. (Id.) In the second declaration, inmate Brian Jennings declares that
26   he overheard a Mexican gang talking to other prisoners about Plaintiff, calling Plaintiff a
27   “chomo,” which is prison slang for a child molester. (ECF No. 16 at 19.) One of the gang
28   members said that C/O Lopez gave inmate Shupp Plaintiff’s chrono revealing case factors: sex

                                                      19
 1   offense registrant, 25 years to life, ineligible for contact visits with minors, “R” suffix
 2   classification for sex offender. (Id.)
 3          Plaintiff has submitted a Statement of Disputed Facts. The Statement of Disputed Facts
 4   fails to properly address Defendants’ Statement of Undisputed Facts as required by Local Rule
 5   260(b), which provides, in part, “Any party opposing a motion for summary judgment or
 6   summary adjudication shall reproduce the itemized facts in the Statement of Undisputed Facts
 7   and admit those facts that are undisputed and deny those that are disputed, including with each
 8   denial a citation to the particular portions of any pleading, affidavit, deposition, interrogatory
 9   answer, admission, or other document relied upon in support of that denial.” Local Rule 260(b).
10   Plaintiff has not done so. Accordingly, the court may consider Defendants’ assertions of fact as
11   undisputed for purposes of this motion. Id; Fed. R. Civ. P. 56(e)(2). In light of the Ninth Circuit’s
12   directive that a document filed pro se is “to be liberally construed,” Estelle v. Gamble, 429 U.S.
13   97, 106, 97 S.Ct. 285, 292, and Rule 8(e) of the Federal Rules of Civil Procedure that “[p]leadings
14   shall be construed so as to do justice,” see Erickson v. Pardus, 551 U.S. 89, 94, 127 S. Ct. 2197,
15   2200, 167 L. Ed. 2d 1081 (2007), the court shall strive to resolve this motion for summary
16   judgment on the merits.
17          Plaintiff’s Statement of Disputed Facts (ECF No. 92 at 3-4) follows:
18                          PLAINTIFF’S STATEMENT OF DISPUTED FACTS
19          1.      Indeed defendants D. Carter and F. Montoya conspired to fraudulently place a
                    misdemeanor plea agreement time served PC 273A(1) Willful Cruelty Child W/
20                  Possible Death onto a CDCR-SOMS Chrono having nothing to do with my
                    primary offense. Their motive and intent was to have me murdered is my firm
21                  belief. Unlawfully placing misdemeanor charge plea bargain arrest date 4/4/87
                    unquestionably not on any prison commitment Abstract of Judgment warranting
22                  further discovery of defendants and Polygraph Test with the FBI examiner, i.e.
                    outright lies which jurist can debate why after conviction in 1991 PA003248 24
23                  years later?
24          2.      Concise and to the point S. Shupp will testify at trial that Correctional Officer S.
                    Lopez handed to him personally my CDCR-SOMS’s Classification Chrono dated
25                  11/19/15 making it appear as if I am a rapist child molester ineligible for contact
                    visits with minors? Thereafter I was attacked 12/14/15.
26
            3.      Being in the loop of prison inmates Jon Hoefling will testify that Correctional
27                  Officer R. Killmer did indeed show inmates the computer screen of certain
                    inmates crime of conviction. Motive and intent to be attacked or murdered!
28


                                                      20
            4.     In the separate statement by Byron M. Miller, DAG, quote: 49. Bowell had talked
 1                 with other inmates about his rape conviction, i.e., that is a falsehood. I have never
                   been convicted of rape!
 2
            5.     In the defendants’ notice and motion for summary judgment 1/25/21 argument on
 3                 page 7 fraudulently stating: Bowell is barred under California’s claim preclusion
                   doctrine because the present cause of action is the same as in the prior proceeding.
 4                 That is not the case at all, the Kern County Superior Court was only to force CCI
                   to process my CDCR-602 Second Level Appeal Grievance in order to exhaust
 5                 third level in Sacramento to file § 1983 fully exhausted administrative remedies.
                   In fact, I did have to file a petition in the Fresno 5th Appellate District Court of
 6                 Appeal 2424 Ventura St. 93721 in order to get Third Level to state CDCR Appeal
                   has been exhausted? Theft via CCI employees to sabotage my due process rights
 7                 under the U.S. Constitution’s 14th Amendment.
 8          Plaintiff has also submitted a Statement of Undisputed Facts (ECF No. 92 at 4), as
 9   follows:
                         PLAINTIFF’S STATEMENT OF UNDISPUTED FACTS
10
                    I am being deprived of proper discovery as an incarcerated prisoner Pro
11          Se entitled to the same tools material evidence as any state bar member!
12                  Specification of the particular facts, why did CCI Appeals Coordinators
            refuse to provide to me a copy of the stolen grievance appeal and process at the
13          second level knowing their intent was to deprive me of administrative exhaustion
            in order to file this Federal Lawsuit. It is necessary to uncover all the various
14          appeals that have been stolen via defendants at CCI over the years that I was
            incarcerated there, in fact, officers stole my Court of Appeal Financial Ability to
15          Pay Forms being mailed back to the court in 1992 and my first appeal as of right
            was dismissed warranting further investigation into defendants motive and intent?
16
                     Stipulated facts, I need a Law Firm Team of Lawyers working in my
17          behalf to conduct investigations, prepare for a civil jury trial with law degrees
            capable experienced to resolve this controversy dispute with evidentiary
18          documents. Miller v. French, (2000) 120 S. Ct. 2246, establishing prerequisites
            for a stay.
19
                                        EXPERT WITNESSES
20
                   Further discovery motions, points of law, disclosures personal injuries
21          involving wrongdoing of the department of justice personnel counsel for the
            defendants taking advantage of an old man wrongfully incarcerated for over 30
22          years being held hostage unconstitutionally, unlawfully, via CDCR defendants in
            Case 2:18-cv-02726-MCE-DMC U.S. District Court in Sacramento pending
23          motion to reopen dated 1/13/21.
24                 Highly suspicious activity attempted murder of plaintiff in the instant case
            warranting the appointment of counsel in the interest of justice to defend the U.S.
25          Constitutional rights as a citizen falsely imprisoned for many years!
26   IX.    CLAIM PRECLUSION -- ANALYSIS
27          Defendants have presented evidence that Plaintiff’s prior state habeas action case number
28   HC015027A, filed on February 17, 2016, in the Kern County Superior Court both involves the

                                                    21
 1   same harm and wrong by Defendants, (RJN, ECF No. 90-11 at 6-12, RJN002-RJN008), that
 2   Plaintiff was assaulted and injured by two inmates on December 14, 2015, (RJN, ECF No. 90-
 3   11 at 6-7, RJN 0002-003, 55, RJN048), which is the same harm at issue in this § 1983 lawsuit,
 4   (See Amend. Cmp., ECF No. 16 at 4 (“On 12/14/15 I was . . . battered by inmates Solman
 5   #F38684 and Barger #F46561 on the CCI Facility A Yard.”)
 6            In opposition, Plaintiff argues that claim preclusion does not apply because the Kern
 7   County Superior Court case was only to force CCI to process his CDCR-602 Second Level
 8   Appeal Grievance in order to exhaust the third level in Sacramento so he could file a § 1983 case
 9   after fully exhausting administrative remedies. (ECF No. 92 at 4 ¶ 5.)
10            The record shows that Plaintiff did request a response to his grievance in his habeas case
11   HC015027A. Plaintiff alleged in the habeas case, “I am a victim in fear of my life and safety at
12   California Correctional Institution, Warden Kim Holland is obstructing due process of my CDC-
13   602 grievance forms, stolen by prison administration employees implicated with attempted
14   murder of me on 12-14-15 (RJN, ECF No. 90-11 at 7, RJN003) and he requests the court to
15   “[e]nforce this court’s jurisdiction power ordering Kim Holland, Warden, to respond to this
16   grievance complaint forthwith,” (RJN, ECF No. 90-11 at 8, RJN004). However, as Defendants
17   argue,
18                   “[T]he record reveals that, in addition to seeking to have his administrative
19            appeal processed, Bowell’s habeas petition levied substantive claims against
20            Defendants based on the same conduct at issue here. In particular, Bowell’s
21            petition described the same alleged conduct of Defendants at issue here, and he
22            specifically claimed “due process” and “cruel and unusual punishment” violations
23            under the state constitution. (See RJN, ECF No. 90-11 at 6-7.) And Bowell alleged
24            that he had “no other alternative but to lodge in this court’s jurisdiction my formal
25            complaint pursuing safety.” (See RJN, ECF No. 90-11 at 7.) Thus, in addition to
26            seeking to have his administrative grievance processed, Bowell’s petition
27            indicated that he was substantively challenging Defendants’ alleged conduct.
28   (ECF No. 93 at 5:4-13.)

                                                       22
 1           The Court finds that the three requirements for claim preclusion are satisfied in this case.
 2   First, this § 1983 case and Plaintiff’s prior habeas corpus case number HC015027A, filed on
 3   February 17, 2016, in the Kern County Superior Court involve the same harm and wrong by
 4   Defendants, the assault and injury of Plaintiff at CCI on December 14, 2015, by two inmates,
 5   (RJN, ECF No. 90-11 at 55, RJN048), which is the same harm at issue in this § 1983 lawsuit,
 6   (See Amend. Cmp., ECF No. 16 at 4 (“On 12/14/15 I was . . . battered by inmates Solman
 7   #F38684 and Barger #F46561 on the CCI Facility A Yard.”)
 8           Both actions also involve the same wrongful conduct. In both the habeas petition and
 9   this lawsuit, Plaintiff blamed Counselors Montoya and Carter for the “‘R’ suffix fraudulent
10   paperwork” and “improper practices” with respect to his November 18 (19), 2015 chrono (RJN,
11   ECF No. 90-11 at 8, RJN004; RJN at 19, RJN014; RJN at 24-26, RJN019-021; Amend. Cmp.,
12   ECF No 16 at 3); alleged that Officer Killmer had him attacked on 12-14-15 by two prisoners
13   because of his “R” suffix alleged sex offender rape offense, (RJN, ECF No. 90-11 at 6-7,
14   RJN002-003; Amend. Cmp., ECF No. 16 at 4); and alleged that Officer Lopez intentionally gave
15   “computer generated paperwork” to another inmate in order to have Plaintiff murdered, (RJN,
16   ECF No. 90-11 at 6-7, RJN002-003). Even if the legal theories presented and remedies sought
17   in the state court proceedings may differ from those presented in this action, the fact remains that
18   his present and prior proceedings arise from the same conduct and involve the same injury to
19   Plaintiff and the same wrong by Defendants. See Eichman v. Fotomat Corp., 147 Cal. App. 3d
20   1170, 1174 (1983) (“[I]f two actions involve the same injury to the plaintiff and the same wrong
21   by the defendant then the same primary right is at stake even if in the second suit the plaintiff
22   pleads different theories of recovery, seeks different forms of relief and/or adds new facts
23   supporting recovery.”); see also San Diego Police Officer’s Ass’n, 568 F.3d at 734 (“What is
24   critical to the analysis ‘is the harm suffered ...’ ”).
25           Therefore, the court finds that the instant § 1983 case involves the same cause of action
26   as Plaintiff’s prior habeas corpus case HC015027. This satisfies the first requirement for claim
27   preclusion.
28   ///

                                                        23
 1           The remaining requirements for claim preclusion are also satisfied. Plaintiff’s prior
 2   habeas action resulted in a final judgment on the merits, as his petition was denied. (RJN, ECF
 3   No. 90-11 at 53, 56, RJN047, 049; RJN at 95, 97, RJN086-087), and he did not appeal the
 4   decision, (RJN at 99-103, Exh. 6). Plaintiff does not dispute that there was a final judgment on
 5   the merits rendered in the prior state habeas proceedings. This satisfies the second requirement
 6   for claim preclusion.
 7           Finally, the privity requirement is satisfied as Plaintiff brought the prior state habeas
 8   action. Plaintiff was the same party in the state habeas action, and Defendants, although not
 9   named as respondents in the habeas action, were in privity with the named respondent – the CCI
10   Warden – because they were all prison officials at CCI. Plaintiff was the same party in the state
11   habeas actions, and Defendants were in privity with the Respondent (Warden} in the State habeas
12   actions. Privity exists when a person is so identified in interest with another that he represents
13   the same legal right. See Trujillo v. Santa Clara County, 775 F.2d 1359, 1367 (9th Cir. 1985).
14   For example, privity exists “between officers of the same government so that a judgment in a suit
15   between a party and a representative of the [government] is res judicata in relitigation of the
16   same issue between that party and another officer of the government.” See Church of New Song
17   v. Establishment of Religion on Taxpayers’ Money, 620 F.2d 648, 654 (7th Cir. 1980), cert.
18   denied, 450 U.S. 929 (1981) (citation omitted) (prison employees at federal prison in Texas in
19   privity with prison employees at federal prison in Illinois as both suits against employees of
20   Federal Bureau of Prisons) (quoting Sunshine Coal Co. v. Adkins, 310 U.S. 381, 402-03 (1940)).
21   Such is the case here, where Defendants in the instant action were in privity with Respondent in
22   Plaintiff’s state habeas actions as all are against CDCR employees.          Therefore, the three
23   requirements for claim preclusion based on Plaintiff’s prior state habeas proceedings are satisfied
24   in this action.
25           Plaintiff fails to make arguments or present evidence in opposition to the above elements
26   of claim preclusion. The court finds that Plaintiff has failed to demonstrate that his present case
27   is not barred by the State’s claims preclusion doctrine. Thus, upon consideration of Plaintiff’s
28


                                                     24
 1   prior   state   habeas       proceedings,    the   Court   finds   that   Defendants   are   entitled
 2   to summary judgment in this action on the basis of claim preclusion.
 3   X.      CONCLUSION AND RECOMMENDATIONS
 4           The Court has found that Plaintiff’s prior habeas corpus action contains the same cause
 5   of action between parties in privity as this § 1983 case, and the habeas action resulted in a final
 6   judgment on the merits. Therefore, California’s claim preclusion doctrine bars Plaintiff’s § 1983
 7   case and Defendants are entitled to summary judgment. Based on this finding, the Court need
 8   not go further in its analysis of Defendants’ motion for summary judgment.
 9           Accordingly, based on the foregoing, THE COURT HEREBY RECOMMENDS that:
10           1.      Defendants’ motion for summary judgment, filed on January 25, 2021, be
11                   GRANTED; and
12           2.      The Clerk of Court be directed to enter judgment in favor of Defendants and close
13                   this case.
14           These findings and recommendations are submitted to the United States District Judge
15   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
16   (14) days from the date of service of these findings and recommendations, any party may file
17   written objections with the court.          Such a document should be captioned “Objections to
18   Magistrate Judge’s Findings and Recommendations.” Any reply to the objections shall be served
19   and filed within ten (10) days of the date the objections are filed. The parties are advised that
20   failure to file objections within the specified time may waive the right to appeal the order of the
21   District Court. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
22
     IT IS SO ORDERED.
23

24        Dated:     May 10, 2021                               /s/ Gary S. Austin
                                                          UNITED STATES MAGISTRATE JUDGE
25

26

27

28


                                                        25
